PER CURIAM.
The decree of the trial court, dismissing the petition •of creditors, was rendered July 23, 1914, and the F. A. Ames Company filed its petition to intervene on August 4, 1914. It follows that, when the ■cause was disposed of, the F. A. Ames Company was not a party to the proceeding, and therefore had no standing in court. Besides, it. has no standing here, since it is not a party to the appeal, nor does it complain, by assigning error, of the ruling of the court. In dismissing the petition of the •creditors, the trial court was right, and the decree is affirmed. Affirmed.